DETAILED ACTION
This office action is in response to applicant’s communication dated 11/30/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 9/2/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20200175513.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Claims’ Status
Claims 1-3, 5-7, 9-11 and 13-15 are pending and are currently being examined.
Claims 13-15 are newly added. 
Claims 4, 8 and 12 are cancelled. 

Response to Amendment
103 Rejections
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-11 and 13-15 (Amendment, Pgs 7-9) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US Patent Application Publication 20020147658) in view of Pilo (US Patent Application Publication 20100049654) and further in view of Kumar (US Marshall (US Patent Application Publication 20030055733).

	As per claims 1, 5 and 9, Kwan teaches a system for securing user information (and respective method and computer program product), the system comprising:
	processing circuitry configured to:
receive a[] encrypted first request from a first party (e.g., merchant’s web site 20), wherein the encrypted first request includes a phone number of a user (¶ 25, “when the payer click on the hyperlink linking to the payment processor via the web site 20, the unique identification of the merchant, cost and other relevant data are communicated through connection 51 via a telecommunication network 30 to the payment processor 40 where upon the payment processor replies in the form of a web page on its web server to the payer's browser and requesting for payer's mobile phone number” and ¶ 26 “On receiving the mobile phone number from the customer 70, payment processor will contact the carrier where the customer has provided the account with, in this case carrier 1 (110).”, so the “first request” is the submitting of phone number, which necessarily occurs either through connection 51 or a subsequent connection. ¶ 34 – “All messages sent are encrypted.”),
[…],
send, based on the encrypted first request, an encrypted authorization request to [an] operator (carrier) servicing the account of the 
receive, in response to the encrypted authorization request, a response from the operator based on a result of an authorization message exchange for authorizing or not authorizing the first request between the operator and a device associated with the user […] over a network controlled by the operator (¶ 26 - “carrier 1 replies with affirmative to both queries” and ¶ 34 – “Where the response from payer's carrier is bad…payment processor 40 will sent a negative message to the merchant”), 
wherein the authorization message exchange includes transmission of a personal identification number of the user directly to the operator in response to the authorization request for verification (¶ 11 – “Upon confirmation of the identity of the payer either by the personal identification number or by voice patterns by the central processing unit at the buyer's telecommunication carrier”.), 
wherein if the response to the encrypted authorization request from the operator authorizes the request, the processing circuitry is further configured to satisfy a requirement of the first party from resources of the 
wherein if the response to the encrypted authorization request from the operator does not authorize the request or if an authorization message is not received by the operator over the network within a predetermined period of time, the processing circuitry is further configured to decline to satisfy the requirement of the first party (¶ 34 – “Where the response from payer's carrier is bad such that the password is not verified or insufficient funds, payment processor 40 will sent a negative message to the merchant 20 and terminated the connections.”), 
[…], and 
wherein the personal identification number of the user is not received by the processing circuitry and is not received by the first party thereby shielding the personal identification number of the user from the first party (¶ 9 – “supplying the central processing unit [of the telecommunications provider] with the personal identification number where this personal identification number can be keyed in or spoken on the cellular phone, upon confirmation of the identity of the payer either by the personal identification number or by voice patterns”. Also see ¶ 11 – “Upon confirmation of the identity of the payer either by the personal 
Kwan further teaches “identifying an operator servicing an account of the user associated with the phone number” (¶ 41 – “The payment processor 40 identifies…the payer's carrier…based on the mobile phone number and subsequently created payment transaction number”).
Kwan doesn’t teach/suggest that the first request includes “data identifying an operator servicing an account of the user associated with the phone number” (besides the phone number).
However, Pilo, in an analogous art of a system and methods for the use of a telecommunication platform enabling payment transactions (¶ 3), teaches/suggests the concept(s) of:
that the first request includes “data identifying an operator servicing an account of the user associated with the phone number” (¶ 94 – “the platform can receive payment requests from this mobile phone user recognizing him/her by the IMSI number which is transmitted in both cases of SMS and DTMF purchasing methods” and ¶ 55 – “An IMSI is usually 15 digits long, but can be shorter, the first 3 digits being the Mobile Country Code, followed by the Mobile Network Code (MNC), either 2 digits (European standard) or 3 digits (North American standard). The remaining digits are the mobile subscriber identification number (MSIN) within the 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the first request includes “data identifying an operator servicing an account of the user associated with the phone number”, as taught/suggested by Pilo, to modify (or “further modify”) the system/method/product of Kwan, because this would lead to the predictable results of a more efficient system/method/product that provides most, if not all mobile phones, and their subscribers and networks to be easily identified based on data stored in the phones, without having to manually enter the data.
Kwan, as modified, doesn’t teach/suggest that the authorization message exchange for authorization or not authorization the request is done “using a text messaging server”. 
However, Kumar, in an analogous art of a payment system and method (Abstract), teaches/suggests the concept(s) of:
that the authorization message exchange for authorization or not authorization the request is done “using a text messaging server” (¶ 41 – “Customer 50 receives the SMS…message on her mobile phone 36 and agrees to confirm the transaction… Alternatively, she may reject the transaction…WPS server 20 receives the SMS…message approving or rejecting the transaction”, the fact that the user uses SMS service is evident that a SMS server providing the service of “text messaging” is used).
Kumar, to modify (or “further modify”) the system/method/product of Kwan, as modified, because this would lead to the predictable results of a more flexible system/method/product, that accommodates some people’s preferences, since some people would prefer texting a confirmation rather than having to speak to someone on the phone.
Kwan, as modified, further teaches send a message directly to the user including information regarding processing of the encrypted authorization request (Kwan, ¶ 32 – “On completion as confirmed by 50, Payment Processor 40 confirms again by sending an electronic receipt to Merchant 20 using connection 58 and 61 and to Customer 70 using connections 54 and 56 in the form of a short message text”).
Kwan, as modified, doesn’t teach/suggest that it is “the first party” that “is configured to” send a message directly to the user.
However, Marshall, in an analogous art of memorialization of commercial transactions (Abstract), teaches/suggests the concept(s) of:
“the first party” that “is configured to” send a message directly to the user (¶ 18 “the grocer's terminal may generate an electronic receipt and transmit it to the customer's cell phone.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system/method/product of Kwan, as modified, the ability of the first party to send a Marshall, to modify (or “further modify”) the system/method/product of Kwan, as modified, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It was well within the capabilities of a person having ordinary skill in the art to have recognized that regardless of who (the first user or the payment processor) submits the receipt information to the user, it would result in the same, predictable result of the user obtaining the receipt information.
	Further concerning claim 1, 5 and 9: Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. See MPEP § 2115. Here, the claims interpreted in light of the specification to be directed to a system (a payment processor) and respective singular method (“the method comprising: via processing circuitry”) and a singular product (“A computer program product...via processing circuitry”) comprising steps/functions performed by the same/singular payment processor. However, the claim contains functions of components outside of the claimed system or steps/functions accomplished by entities besides the payment processor system. The wherein clause “wherein the first party is configured to send a message directly to the user including information regarding processing of the encrypted authorization request” (or related limitations of claims 5 and 9) raises questions as to the limiting effect of the clauses’ language upon the claim. See MPEP § 2111.04.I. For example, the clause(s) includes an attempt to limit a first party by describing a first party’s function of sending a Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
	Similarly, claims 1, 5 and 9 also have limitations that raise questions as to their limiting effect upon the claims. For example, claim 1 recites “an authorization message exchange for authorizing or not authorizing the first request between the operator and a device associated with the user using a text messaging server over a network controlled by the operator” and “wherein the authorization message exchange includes transmission of a personal identification number of the user directly to the operator” (claims 5 and 9 recite similar limitations). Here, the claims attempt to further limit the “authorization message exchange”, which is a function of the operator and user device. However, the operator and user devices are not positively recited components of the system of claim 1, or of the “processing circuitry” of claims 5 and 9. 
		
	As per claims 2, 6 and 10, Kwan, as modified, teaches the system of claim 1, method of claim 5 and computer program product of claim 9, wherein the operator servicing the account of the user is configured to check protocols of the account of the user for processing the encrypted authorization request (Kwan ¶ 26 - “Payment 
	Further concerning claims 2, 6 and 10, these claims also have limitations that raise questions as to their limiting effect upon the claims. For example, claim 2 recites “wherein the operator servicing the account of the user is configured to check protocols of the account of the user for processing the encrypted authorization request.” (claims 5 and 9 recite similar limitations). Here, these limitations are directed to steps/functions of an “operator servicing the account of the user”. However, the operator are not positively recited components of the system of claim 1, or of the “processing circuitry” of claims 5 and 9. 

	As per claims 3, 7 and 11, Kwan, as modified, further teaches wherein the encrypted authorization request includes details of the first party (Kwan ¶ 11 – “processor will authorize the desired transaction, determining the different accounts involved in the transaction, further instructing a debit entry to the payer's account with the first telecommunication carrier, instructing a credit entry to payee's account with the second telecommunication carrier and confirming completion of the transaction with both payer and payee.”, the authorization request to the carrier necessarily includes details of the first party [merchant], or else, the merchant account would not be credited.).

As per claims 13-15, Kwan, as modified, teaches the system of claim 1, the method of claim 5 and the computer program product of claim 9, wherein the text Kumar ¶ 41 – “Customer 50 receives the SMS…message on her mobile phone 36 and agrees to confirm the transaction… Alternatively, she may reject the transaction…WPS server 20 receives the SMS…approving or rejecting the transaction”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Kendrick; Jeff P. et al. (US 20090240620 A1), pertinent because it teaches a secure payment system that shields sensitive data from the merchant (first party) by requiring only the specification of a unique identifier to complete a payment transaction. E.g., see Pars. 45 and 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685